                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

CHERIE DOYLE, Individually, as natural        )
Sister of Craig Cooper and on behalf of the   )
class of individuals as defined in Mo.Rev.    )
Stat. §537.080,                               )
                                              )
       Plaintiff,                             )      Cause No. 2:20-cv-04163
                                              )
vs.                                           )
                                              )
                                              )
NATIONAL TRUCKLOAD, INC. and                  )
RAY ELVIS HALES II,                           )
                                              )
       Defendants.                            )

                           ORDER APPROVING SETTLEMENT


       NOW on this 17th day of December, 2020, the Application for Order and Judgment

Approving Wrongful Death Settlement pursuant to R.S.Mo. § 537.095, comes to be heard. Plaintiff

Cherie Doyle appears virtually with her attorney Brian E. Tadtman of DiPasquale Moore, LLC.

Defendants National Truckload, Inc. and Ray Elvis Hales II appear virtually by and through their

counsel Steven J. Hughes with the law firm of Hughes Lawyers, LLC. The Court, being fully

advised, finds that:

1.     Craig Cooper died on or about June 3, 2019, in Callaway County, Missouri and was not

       married nor did he have children at the time of his death.

2.     Cherie Doyle is the natural sister of the deceased and therefore entitled to bring a cause of

       action to recover damages pursuant to R.S.Mo. § 537.080 et seq. and § 537.090 et seq.

3.     Cherie Doyle represents all Class (1) and (2) Members pursuant to R.S.Mo. § 537.080.




          Case 2:20-cv-04163-NKL Document 31 Filed 12/17/20 Page 1 of 4
4.    Plaintiffs have alleged that Defendants National Truckload, Inc. and Ray Elvis Hales II’s

      acts and/or omissions caused or contributed to cause the decedent’s death. The Defendants

      deny liability and deny that they were negligent or that Defendants’ actions or omissions,

      in any way, caused or contributed to cause the decedent’s death. However after taking into

      consideration the expense, delay and uncertainty of litigation, the parties have agreed to

      enter into the “Settlement Agreement and Release of All Claims” which, pursuant to Court

      approval, will be signed by the Plaintiff (hereinafter known as the “Release”).

5.    The Court has been provided and reviewed the Release which sets forth the total amount

      of the settlement and distribution of the settlement proceeds.

6.    Defendants National Truckload, Inc. and Ray Elvis Hales II have offered to settle all claims

      against them related to decedent’s death for the total and aggregate sum of TWO-

      HUNDRED FIFTY THOUSAND DOLLARS AND ZERO CENTS ($250,000.00).

7.    The total settlement proceeds shall be distributed to Plaintiff Cherie Doyle after the

      payment of all liens incurred due to the injuries received by decedent and payment of legal

      services provided by Plaintiff’s attorneys, as detailed below.

8.    The proposed settlement as set forth in the Release is fair and reasonable and in the best

      interest of the Plaintiff.

9.    Plaintiff retained and entered into a contract with DiPasquale Moore, LLC to represent her

      and agreed contractually to pay a contingency fee of forty percent (40%) of the settlement

      proceeds and in addition reimburse DiPasquale Moore, LLC for any costs and expenses

      paid and advanced by it in the prosecution of her claims.

10.   DiPasquale Moore, LLC has paid for and advanced the sum of FOUR THOUSAND

      EIGHT HUNDRED SEVENTY-THREE DOLLARS AND NINETY-EIGHT CENTS



                                               2

        Case 2:20-cv-04163-NKL Document 31 Filed 12/17/20 Page 2 of 4
       ($4,873.98) relating to the prosecution of this claim, and said expenses are fair and

       reasonable.

11.    There are no individuals or entities asserting a lien upon and/or claiming an interest in the

       settlement proceeds, including, but not limited to, Medicare or Medicaid.

12.    The apportionment of proceeds will be as follows:

       a. Cherie Doyle                                       $145,126.02;

       b. DiPasquale Moore, LLC for Attorneys’ Fees          $100,000.00; and

       c. DiPasquale Moore, LLC for Expenses                 $4,873.98.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that DiPasquale Moore,

LLC’s attorneys’ fees pursuant to contract in the amount of ONE-HUNDRED THOUSAND

DOLLARS AND ZERO CENTS ($100,000.00) of the total settlement amount are hereby

approved and are to be paid directly from the settlement proceeds.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the expenses paid and

advanced by DiPasquale Moore, LLC in the amount of FOUR THOUSAND EIGHT HUNDRED

SEVENTY-THREE DOLLARS AND NINETY-EIGHT CENTS ($4,873.98) are fair and

reasonable and shall be paid to DiPasquale Moore, LLC directly from the settlement proceeds.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the settlement proceeds

remaining after the payment of attorneys’ fees and expenses shall be paid to Plaintiff Cherie Doyle.

       IT IS FURTHER ORDERED ADJUDGED, AND DECREED that all Class (1) and (2)

Members executed the proposed Release.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff execute and

file a Dismissal with Prejudice and Satisfaction of Judgment within fourteen (14) days of entry of

this Order.



                                                 3

          Case 2:20-cv-04163-NKL Document 31 Filed 12/17/20 Page 3 of 4
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the parties shall bear

their own costs.



IT IS SO ORDERED.


                                           s/ Nanette K. Laughrey
                                           NANETTE K. LAUGHREY
                                           United States District Judge

Dated: December 17, 2020
       Jefferson City, Missouri




                                       4

         Case 2:20-cv-04163-NKL Document 31 Filed 12/17/20 Page 4 of 4
